DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 12-21 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 15 a method; and claim 20 a computer program product. Thus, the claims are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The analysis proceeds to Step 2A Prong One. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of claims 1, 15, and 20 is defined as (claims 1, 15, and 20 being similar in scope): 
identifying an interaction that includes potential misappropriation;
identifying a first entity and a first entity resource pool and a second entity and a second entity resource pool for the interaction, wherein the first entity resource pool and the second entity resource pool are accounts used to enter into the interaction;
accessing one or more additional first entity resource pools of the first entity and one or more additional second entity resource pools of the second entity, wherein the one or more additional first entity resource pools and the one or more additional second entity resource pools are unrelated accounts that are different than the accounts used to enter into the interaction;
identifying unrelated first entity interactions of the first entity using the one or more additional first entity resource pools;
identifying unrelated second entity interactions of the second entity using the one or more additional second entity resource pools;
identifying one or more affiliated entity resource pools of one or more affiliated entities affiliated with the first entity or the second entity based on the unrelated first entity interactions and the unrelated second entity interactions, wherein the one or more affiliated entities are unrelated entities with which the first entity or the second entity enter into interactions;
comparing the first entity resource pool, the second entity resource pool, the one or more additional first entity resource pools, the one or more additional second entity resource pools, and the one or more affiliated entity resource pools to a plurality of misappropriated resource pools that are known;
determining that the first entity, the second entity, or an affiliated entity is a misappropriator when a resource pool of an entity meets one of the plurality of misappropriated resource pools; and
taking a security action with respect to the misappropriator.

The abstract idea steps recited in claims 1, 15, and 20 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2): The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the abstract idea above describes taking security action(s) with respect to a misappropriator, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the abstract idea above describes the sequence related to taking security action(s) with respect to a misappropriator, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
This judicial exception is not integrated into a practical application because the additional elements merely use the computer as a tool. 
Claim 1 recites the following additional elements:
one or more memory devices having computer readable code stored thereon;
one or more processing devices operatively coupled to the one or more memory devices.

Claim 15 recites the following additional elements:
computer implemented [method];
one or more processing components.

Claim 20 recites the following additional elements:
computer program product;
at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein;
an executable portion. 

These elements are generic computing elements used in their ordinary capacity for the tasks of the abstract idea. Applicant’s own specification describes generic computing elements in para. [0025] to [0030]. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). The combination of these elements, which results in a generic computing system, is also nothing more than an ordinary computing system used to implement the tasks of the abstract idea. 
Therefore, per Step 2A Prong Two, the abstract idea is not integrated into a practical application. The claim is directed to an abstract idea

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a generic computer that is not significantly more than the abstract idea because it is merely computer elements applied to the abstract idea. 
Therefore, per Step 2B, the additional elements, alone and in combination, are not significantly more. The claims are not patent eligible. 
	The analysis takes into consideration all dependent claims as well:
Claims 2, 9, 12-14, 16, 18-19, and 21 further narrow the abstract idea (“identify[ing]…” and/or “determining…”). This does not integrate the abstract idea and is not significantly more. 
Claim 3 further narrows the abstract idea (“the affiliated entity…”). This does not integrate the abstract idea and is not significantly more. 
Claims 4, 6-8, and 17 further narrow the abstract idea (“the security action…”). This does not integrate the abstract idea and is not significantly more. 
Claim 5 further narrows the abstract idea (“the first entity or the second entity…”). This does not integrate the abstract idea and is not significantly more. 
Claims 10 further narrow the abstract idea (“comparing…”). This does not integrate the abstract idea and is not significantly more. 
The computing elements, highlighted previously, are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0025] to [0030] of applicant’s specification (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Response to Arguments
	Applicant’s arguments filed 10/21/22 have been carefully considered. Examiner has responded to applicant’s arguments in the order presented by applicant, with applicant’s headings and page numbers used for consistency.

III. The Rejections of the Claims under 35 U.S.C. 103 Should be Removed
	On pages 12-4, applicant offers remarks regarding the rejection under 35 U.S.C. 103. Examiner is persuaded for the following reasons.
	While John teaches providing fraud deterrents, neither John nor Hart teach identifying unrelated accounts of the first entity and the second entity, identifying the interactions that the first entity and the second entity make in the unrelated accounts to identify affiliated entity accounts with which the first entity and/or the second entity interact, and comparing the unrelated accounts of the first entity, the second entity, and the affiliated entities with known accounts of misappropriators. 
In particular, John relates to a digital fraud free transaction (FFT) software that is downloaded on a device, which sends client profile information (e.g. computer ID number) for a transaction, such that if the client subsequently commits fraud the client profile information is associated with fraud. As such, the next time the client profile information is used in an interaction, the interaction is identified as fraud. Alternatively, Hart relates to categorizing purchases that belong to the same experience set. The categorized purchases are illustrated in a GUI so that user can visualize their experience using set types. 
John, Hart, and the combination of the references at least fail to teach or suggest that for a specific interaction, unrelated accounts of both the entities entering the interaction are accessed, and the transactions made using the unrelated accounts are used to identify affiliated entity accounts, and all the accounts are analyzed in order to determine if the first entity or the second entity could be a misappropriator (e.g., directly, or based on being affiliated with a misappropriator).
The prior art does not teach or suggest the entity that is the real misappropriator may not be the entity related to the resource pool (e.g. dummy resource pool) used in the interaction that includes misappropriation, but the ultimate resource pool to which the resources are sent. As such, having access to interactions with affiliated entities may indicate that the affiliated entity is the actual misappropriator.
In an updated search, examiner found the following references.
Chisholm et al. (US 20150012430), which describes in para. [0036]: In the example embodiment, system 100 may be used for performing payment-by-card transactions and/or determining a risk of fraud or payment card account trustworthiness. For example, system 100 may receive payment card transaction information, account event information, and/or offline account trust information from various parties in the four-party interchange or from agencies outside the four-party interchange, determine a score relating to the trustworthiness of the account. 
Merz et al. (US 20160335639), which describes in para. [0025]: The AE computer device combines the authentication data and the authorization request message to calculate an assurance level score for the candidate online payment transaction. The assurance level score represents a level of confidence that the candidate online payment transaction is not fraudulent. In the example embodiment, the assurance level score includes a plurality of calculations and business rules to determine the level of confidence in the candidate online payment transaction. The AE computer device may also use the previously calculated initial assurance score in calculating the assurance level score.
DeLawter et al. (US 20160364727), which describes in para. [0023]: Among other things, the data in the window reflects, for a specified merchant, whether there has been a fraudulent transaction reported for a card (a “claim”) on a given day (a “claim date”), if that card has been previously used at the specified merchant at any time during the back trace window (e.g., the preceding 180 day period). Thus, for purposes of constructing the back trace window, a “claim” is a card for which a fraudulent transaction is reported, and a “claim date” is the day that the fraudulent transaction is reported.
Merz et al. (US 20190130404), which describes in para. [0018]: The fraud scoring system may use a variety of fraud scoring models or algorithms to generate a fraud proxy score for the transaction. The fraud proxy score indicates a likelihood that the transaction is fraudulent. The fraud proxy score may be based on a comparison of data elements contained in the transaction data and historical cardholder transactions. In some embodiments of the present disclosure, the data analytics system causes the fraud scoring module to update one or more fraud scoring models with the implication score of the merchant.
	Still, these references do not teach or suggest the features of claims 1, 15, and 20, specifically: identifying unrelated accounts of the first entity and the second entity, identifying the interactions that the first entity and the second entity make in the unrelated accounts to identify affiliated entity accounts with which the first entity and/or the second entity interact, and comparing the unrelated accounts of the first entity, the second entity, and the affiliated entities with known accounts of misappropriators.
	An updated NPL search returned the following results.
	“CoDetect: Financial fraud detection with anomaly feature detection,” which describes using networks and features for fraud detection.
	“Graph analysis for detecting fraud, waste, and abuse in healthcare data,” which describes analyzing networks to determine healthcare fraud.
	Still, these references do not teach or suggest the features of claims 1, 15, and 20, specifically: identifying unrelated accounts of the first entity and the second entity, identifying the interactions that the first entity and the second entity make in the unrelated accounts to identify affiliated entity accounts with which the first entity and/or the second entity interact, and comparing the unrelated accounts of the first entity, the second entity, and the affiliated entities with known accounts of misappropriators.
	Accordingly, the rejections under 35 U.S.C. 103 are withdrawn. 

IV. The Rejections of the Claims under 35 U.S.C. 101 Should be Removed
	On pages 14-17, applicant offers remarks regarding the rejection under 35 U.S.C. 101. While appreciated, these arguments are not persuasive. Applicant states:
Applicant respectfully disagrees and asserts that the pending claims fully comply with the requirements of 35 U.S.C. § 101. First, the pending claims do not recite an abstract idea exception that includes either mental processes or organizing human activity. Second, even if the pending claims recite a judicial exception, they are not "directed to" a judicial exception as the pending claims as a whole integrate the recited judicial exception into a practical application. Third, even if the pending claims are "directed to" a judicial exception, the pending claims provide an inventive concept and are thus eligible. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim has been determined to be "directed to" a judicial exception under revised Step 2A, the Office should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). 
Applicant asserts that the pending claims contain an inventive concept in light of Example 35 of the Subject Matter Eligibility Examples: Business Methods published by the USPTO in December 2016. Example 35 - Verifying A Bank Customer's Identity To Permit An ATM Transaction recites a method claim for conducting a secure automated teller transaction by authenticating a customer's identity through obtaining customer-specific information, comparing the obtained customer-specific information with customer information from the financial institution to authenticate the customer's identity, and permitting the transaction to proceed when a match from the analysis verifies the authenticity of the customer's identity or terminating the transaction when there is no match. Representative claim 3 is reproduced below:  
A method of conducting a secure automated teller transaction with a financial institution by authenticating a customer's identity, comprising the steps of- obtaining customer-specific information from a bank card, comparing, by a processor, the obtained customer-specific information with customer information from the financial institution to verify the customer's identity, by generating a random code and visibly displaying it on a customer interface of the automated teller machine, obtaining, by  the automated  teller machine, a  customer confirmation code from the customer's mobile communication device that is generated in response to the random code, and determining whether the customer confirmation code matches the random code, and automatically sending a control signal to an input for the automated teller machine to provide access to a keypad when a match from the analysis verifies the authenticity of the customer's identity, and to deny access to a keypad so that the transaction is terminated when the comparison results in no match. 
The combination of the steps in representative claim 3 were deemed to represent significantly more (i.e., provide an inventive concept) because the claimed combination of additional elements integrate the judicial exception into a practical implementation of fraud prevention that performs identity verification in a non-conventional and non-generic way, even though the steps use a combination of well-known components. 
Similar to Example 35, the combination of the steps as recited in the pending claims operates in a non-conventional and non-generic way to provide improved fraud detection capabilities by accessing other accounts, interactions, and affiliated parties of the parties involved in a particular interaction.

Applicant’s arguments above hinge on the additional elements amounting to significantly more. While applicant’s explanation of Example 35 is appreciated, examiner notes that the eligibility analysis used is that which is provided for in the MPEP. Specifically, MPEP 2106.05(II) provides the framework used by examiner to determine if the additional elements do indeed amount to significantly more:
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
 Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).

As seen in the second bullet point above, the conclusion at which examiner arrived, i.e. the additional elements do not amount to significantly more, was because the additional elements are nothing more than generic computing elements. Applicant’s statements to the contrary have not been persuasive, especially in light of the specification, which only describes conventional computing elements {see para. [0025] to [0030] of applicant’s specification}. Therefore, examiner maintains that the claims are not patent eligible. 
Applicant offers on page 17, after restating the amended claim: 
The security system of the present invention is able to more accurately determine the actual misappropriator involved in an interaction, and aid in preventing additional interactions that involve the misappropriator (e.g., see paragraph [0066] of the present invention). Indeed, the claimed invention includes meaningful recitations beyond generally linking the alleged abstract idea of a mental process or organizing human activity to a generic computer. Rather, the pending claims recite a particular way of identifying a misappropriator. 

However, examiner contends that the improvement, if one does exist, resides with the abstract idea. MPEP 2106.05(I) is clear that this is not the standard for patent eligibility:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").   

	Accordingly, examiner maintains that the claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Response to Arguments section above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/12/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689